Shea, J.,
with whom Callahan, J., joined, dissenting. I disagree with the conclusion in part I of the opinion that the evidence was sufficient to support the verdict. Accordingly I would not reach the issues concerning error in the charge that are discussed in part II.
Although there was ample evidence in this case that the defendant stole the victim’s purse and that she was seriously injured during the incident, there is insufficient evidence that the defendant used “physical force” upon the victim “for the purpose of . . . [preventing or overcoming resistance to the taking of the property or to the retention thereof immediately after the taking,” as General Statutes § 53a-133 (1) requires for a robbery conviction. Several witnesses observed the defendant before he seized the purse and afterward, when he ran from the scene of the crime, but the victim’s testimony that she felt a “tug” on her pocket*366book as the last thing she remembered before she fell is the only direct evidence relating to whether the defendant used physical force for the purpose of preventing or overcoming her resistance to the theft.
The inferences the majority opinion seeks to draw from the injuries sustained by the victim as to the defendant’s intentional use of force are speculative at best because all her injuries can readily be explained as having resulted from her fall to the pavement where she was found or the impact of her body with the car beside which she had been standing, creating the “loud noise like something hitting a car” that one witness heard. The other sounds relating to a woman’s exclamation or scream, which several witnesses heard, may also have been occasioned by the fall or by some impulsive outcry when the theft occurred. These alternative explanations of the victim’s injuries and her outcry are no less probable than the inference of the majority that the defendant assaulted her with his fist or intentionally pulled the purse from her forcefully in order to prevent or overcome her resistance.
From the victim’s testimony that just before her fall she felt a tug on her purse, which was attached to her shoulder by a long strap, the jury could reasonably have inferred that the defendant had applied force to her person through the medium of the strap when he seized the purse. The description of that force as a “tug,” however, is inadequate to justify an inference that the defendant used force for the purpose of preventing or overcoming resistance rather than simply to slip the purse from her shoulder. “If a person intended to lift a purse or pick a pocket, silently and surreptitiously and with the utmost gentility but tripped accidentally in the process, knocking the victim to the ground, it could not be said that this constituted robbery or attempted robbery.” People v. Chessman, 75 App. Div. 2d 187, 194, 429 N.Y.S.2d 224 (1980). The fact that the *367defendant should have perceived that the purse was attached by a strap to the victim’s person and that a substantial risk of injury would be created by attempting to steal it, so that his conduct might well be characterized as reckless, does not satisfy the statutory requirement for an intentional use of force to prevent or overcome resistance. Only when a person’s “conscious objective is to cause such result or to engage in such conduct” does he act intentionally in respect to a particular result or conduct described by a statute defining an offense. General Statutes § 53a-3 (11); State v. Kurvin, 186 Conn. 555, 567, 442 A.2d 1327 (1982); see General Statutes §§ 53a-3 (13), 53a-61 (a) (2).
We have consistently held, in a series of single vehicle accident cases where there was no evidence of which of several possibilities had brought about the occurrence, that the standard of proof in civil cases, more probable than not, had not been satisfied. Boehm v. Kish, 201 Conn. 385, 517 A.2d 624 (1986); Meade v. Warehouse Transport, Inc., 165 Conn. 553, 338 A.2d 111 (1973); Toomey v. Danaher, 161 Conn. 204, 286 A.2d 293 (1971); Chasse v. Albert, 147 Conn. 680, 166 A.2d 148 (1960). We have not permitted juries to rely upon one of several possible explanations of an accident unless the one selected stands out sufficiently from the others to warrant an inference that it is at least probable. See Boehm v. Kish, supra, 391-92; Palmieri v. Macero, 146 Conn. 705, 707-708, 155 A.2d 750 (1959). It is incongruous that in a criminal case, where the standard of proof beyond a reasonable doubt demands that evidence excluding nonculpatory explanations of the event be far more persuasive than in civil cases, the majority opinion permits the guilty finding to rest upon such inferences as can be drawn from a tug on the victim’s purse and the injuries she received in the ensuing fall. In criminal cases we have repeatedly said that the requirement of proof beyond a rea*368sonable doubt means that the evidence must exclude every reasonable hypothesis of innocence. State v. Little, 194 Conn. 665, 672, 485 A.2d 913 (1984); State v. Morrill, 193 Conn. 602, 610-11, 478 A.2d 994 (1984). “It is, of course, true . . . that any conclusion, reasonably to be drawn from the evidence, which is consistent with the innocence of the accused must prevail.” State v. Foord, 142 Conn. 285, 294, 113 A.2d 591 (1955). The victim’s testimony concerning the “tug” on her pocketbook, together with the evidence of her fall, cannot reasonably be said to exclude beyond a reasonable doubt the hypothesis of an unintentional, though perhaps reckless, application of force to the person of the victim by the defendant. I am constrained, therefore, to conclude that the requisite standard of proof in a criminal case was not satisfied with respect to the essential element that force be used “for the purpose of” preventing or overcoming resistance to the taking or retention of the property, as required for the offense of robbery. General Statutes § 53a-133.
By affirming the defendant’s conviction of robbery upon the nebulous evidence of intentional use of force presented in this case, the majority opinion simply invites prosecutors to treat every purse snatching incident as a robbery rather than as a theft from the person constituting larceny in the second degree in violation of General Statutes § 53a-123. The worst aspect of this practice is that when only a single count of robbery is presented in an information without specifying that property was taken from the victim’s person, as in the case before us, a jury has no opportunity to render a verdict upon the lesser offense of theft from the person, because that crime is not necessarily included within a general robbery charge. When jurors are faced with the choice of acquitting a defendant, whose involvement in a purse snatching has been determined, or of finding him guilty of robbery as charged, *369they are likely to choose to convict despite any reservations about the adequacy of proof of intentional use of force. “Where one of the elements of the offense charged remains in doubt, but the defendant is plainly guilty of some offense, the jury is likely to resolve its doubts in favor of the conviction.” (Emphasis in original.) Keeble v. United States, 412 U.S. 205, 212-13, 93 S. Ct. 1993, 36 L. Ed. 2d 844 (1973); State v. Bond, 201 Conn. 34, 38, 513 A.2d 95 (1986). By allowing a robbery conviction to stand where the evidence of the intentional use of force for the purposes required by the statute is so flimsy as in this case, we condone this prosecutorial failure to present a more appropriate crime for consideration by the jury.
Accordingly, I dissent.